Citation Nr: 0714548	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-08 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the veteran's claim on appeal.

I. Missing VA Treatment Records

The veteran indicated at his April 2003 VA examination that 
he was treated at the Kansas City VA Medical Center (MC) for 
flareups of knee pain approximately two years earlier.  He 
states that he underwent four weeks of outpatient physical 
therapy and was eventually fitted with a knee brace.  The 
Board notes that VA has a duty to obtain all outstanding 
identified VA treatment records as such records are 
constructively in the possession of VA adjudicators during 
the consideration of a claim, see Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As these records may be pertinent to the veteran's 
claim of a higher initial rating for his service-connected 
right knee disability, the Board finds that the veteran's 
appeal must be remanded to obtain these treatment records.

II. VCAA Notice

According to the Veterans Claims Assistance Act (VCAA), VA 
must notify claimants seeking VA benefits what information or 
evidence is needed in order to substantiate a claim.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. § 3.159 (2006); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In a letter dated August 2001, the 
veteran was advised of VA's duties to notify and assist with 
regard to his claim of service connection for a right knee 
disability.  However, he was never provided VCAA notice 
regarding the type of evidence necessary to establish an 
initial disability rating or an effective date for the 
disability now on appeal.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Accordingly, the Board concludes that this 
case must also be remanded for compliance with the required 
notice and duty to assist provisions because it would be 
potentially prejudicial to the veteran if the Board were to 
proceed with a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

III. VA examination

Finally, the veteran's accredited representative contends in 
the April 2007 informal hearing presentation that the 
veteran's service-connected right knee disability has 
worsened during this appeal.  Specifically, the 
representative indicates that his right knee has become more 
unstable.  In light of such statements, the Board finds that 
a new VA examination is necessary to evaluate the current 
degree of impairment of his service-connected traumatic 
arthritis of the right knee.  38 C.F.R. § 3.159 (2006); see 
also VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an initial 
disability rating and an effective date 
for his claim now on appeal, as outlined 
by the Court in Dingess, supra.  

2. Obtain any VA treatment records from 
the Kansas City VAMC for the period from 
May 1, 1999, through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3. Schedule the veteran for a VA 
orthopedic examination for the purpose of 
ascertaining the severity and 
manifestations of his service-connected 
traumatic arthritis of the right knee.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  All necessary tests and 
studies deemed necessary should be 
accomplished, but should include complete 
range of motion findings, and complaints 
and clinical findings should be reported 
in detail.  The examiner should 
specifically state if there is any 
evidence of ankylosis, subluxation, 
lateral instability, "locking," or 
effusion into the joint.  The examiner 
should also indicate if there is 
impairment of the tibia and fibula, 
including where there is nonunion with 
loose motion requiring a brace or 
malunion.

In accordance with 38 C.F.R. §§ 4.40, 
4.45, VAOPGCPREC 36-97, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination report must also address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner should accurately 
measure and report where any recorded pain 
begins and ends when measuring range of 
motion.

If the veteran describes flare-ups of 
pain, the examiner should offer an opinion 
as to whether there would be additional 
limits on functional ability during flare-
ups, and if feasible, express this in 
terms of additional degrees of limitation 
of motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any additional 
disability during a flare-up that fact 
should be so stated and the reason should 
be explained.

4. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


